Citation Nr: 1101225	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a compensable rating for bilateral plantar 
fasciitis with bilateral pes planus.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for pes cavus.

4. Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1995 to August 1999 and again from June 2006 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2008 and June 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The claims of service connection for a left hip disability, pes 
cavus and PTSD are remanded to the Appeals Management Center 
(AMC) in the REMAND that follows. VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by mild 
pes planus, pain and tenderness along the arch and plantar fascia 
of the bilateral feet, which are treated with molded insoles, 
ibuprofen and muscle-strengthening exercises.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral plantar 
fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5276 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in September 2007.  That letter advised the Veteran 
of the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2008.  The examination is adequate because it is based on a 
thorough examination, a description of the Veteran's pertinent 
medical history, a complete review of the claims folder and 
appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability since 
he was last examined.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA, which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared to 
the prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and 
supported by VA outpatient treatment records.  There is no rule 
as to how current an examination must be, and the Board concludes 
the examination in this case is adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  Therefore, the Board may proceed to consider the 
merits of the claim.  

Increased Rating (Plantar Fasciitis)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased disability 
ratings require consideration of the medical evidence of record 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the claim.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  It is noteworthy that this 
appeal is from a rating that granted service connection and 
assigned the initial rating for bilateral plantar fasciitis. 
Accordingly, "staged" ratings may be assigned, if warranted by 
the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, 
as will be explained below, staged ratings are not appropriate 
here because the severity of the Veteran's disability was 
consistent throughout the appellate time frame.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

The Veteran's bilateral plantar fasciitis with pes planus is 
evaluated under Diagnostic Code (DC) 5276 for acquired flatfoot.  
Under DC 5276, a noncompensable rating is assigned for mild 
flatfoot with symptoms relieved by built-up shoe or arch support.  
38 C.F.R. § 4.71a, DC 5276.  Moderate flatfoot with weight-
bearing line over or medial to the great toe, inward bowing of 
the atendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  Id.  

Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 30 percent disabling for bilateral 
disability.  Id.

A 50 percent rating is awarded where bilateral flatfeet are 
manifested by pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopaedic shoes or 
appliances.  Id.

In this case, the Veteran claims he is entitled to at least a 10 
percent rating because his bilateral feet are painful on a daily 
basis and interfere with his job as a police officer and his 
duties in the Army National Guard.  Specifically, he indicates 
that while his shoe inserts help alleviate the symptoms, he still 
has pain when running, jumping, jogging, marching or climbing 
stairs.

The Veteran also argues that application of DC 5284 should be 
considered for residuals of foot injuries.  Under DC 5284, a 10 
percent rating is assigned for a "moderate" foot disability; a 
20 percent rating is assigned for a "moderately severe" foot 
disability; and a 30 percent rating is assigned for a "severe" 
foot disability.  38 C.F.R. § 4.71a, DC 5284.

In short, the Veteran is entitled to a compensable rating under 
DC 5276 or DC 5284 if his foot condition is manifested by 
"moderate" symptomatology.  See 38 C.F.R. § 4.71a, DCs 5276, 
5284.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Veteran was diagnosed with bilateral plantar fasciitis in 
August 2007, prior to separation from the military.  After 
separation, the Veteran was afforded a VA examination in March 
2008 to ascertain the current level of severity of his bilateral 
foot condition.  At that time, the Veteran complained of pain of 
the bilateral feet, especially at the soles and especially after 
prolonged standing.  The Veteran complained that the pain was 
daily and only relieved using ibuprofen and molded insole shoe 
inserts.  The Veteran denied any specific injury to his feet.

On examination, the March 2008 VA examiner observed "minimal" 
tenderness to the left foot and "no" tender points over the 
heels.  The examiner did not observe any wasting or atrophy of 
the muscles and ranges of motion of the feet were normal 
bilaterally.  X-rays at that time only revealed "mild" pes 
planus with no additional bony abnormality.  The examiner 
diagnosed the Veteran with bilateral plantar fasciitis and 
bilateral pes planus with normal joint function with no 
functional loss due to repetition, weakness, fatigability, 
incoordination or pain on movement.  

The examiner further noted the Veteran worked as a police officer 
and opined that the Veteran's diagnoses did not cause any 
impairment of daily activities or occupational activities.

VA outpatient treatment records from 2007 to 2009 indicate 
treatment for complaints of bilateral foot pain.  In December 
2007, the Veteran was treated for tenderness over the plantar 
fascia of the bilateral feet and diagnosed with pes planus and 
fasciitis bilaterally.  In February 2008, the Veteran was fitted 
for molded inserts.  At that time, the Veteran's fasciitis was 
described as "stable."  In May 2008, the VA outpatient 
treatment record indicates the Veteran's plantar fasciitis had 
improved.  August 2008 treatment records not complaints of pain 
over the left arch, but orthotics were noted to be helping.  Most 
recently, in January 2009, the Veteran was diagnosed with 
bursitis of the bilateral heels and plantar fasciitis.  At that 
time, in addition to the orthotics and ibuprofen, the VA 
physician recommended strengthening exercises to alleviate the 
pain.

In short, the medical evidence consistently describes the 
Veteran's bilateral plantar fasciitis and pes planus as "mild" 
manifested by complaints of pain and tenderness, which are 
alleviated with orthotics, ibuprofen and exercises.   From this 
medical evidence, the Board concludes the Veteran is not entitled 
to a compensable rating.

The Veteran himself concedes his shoe inserts "relieves most 
symptoms" of pain and tenderness.  Rather, he complains of 
increased pain and interference with his job after prolonged 
standing, running, jumping, jogging, marching or climbing stairs.  
Again, however, this paints the picture of a "mild" disability, 
most closely resembling the non-compensable diagnostic criteria 
under DC 5276.

Recent treatment records dated January 2009 indicate the Veteran 
has also been diagnosed with bursitis of the feet.  Under DC 5020 
the Veteran is entitled to a compensable rating for bursitis if 
there is x-ray evidence of arthritis in the joint and at least 
some amount of loss of motion of the joint.  See 38 C.F.R. § 
4.71a, DCs 5003-5020.  In this case, there is no x-ray evidence 
of arthritis.  Although a January 2009 VA outpatient treatment 
record notes "bursitis," x-rays dated March 2008 indicate no 
bony abnormality other than mild pes planus.  In any case, upon 
examination in March 2008, the Veteran was found to have normal 
dorsiflexion bilaterally.  In short, the Veteran does not have x-
ray confirmed findings of arthritis nor does he have objective 
evidence of any loss of motion in the bilateral feet.

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45.  The 2008 VA examination 
notes the Veteran to have full range of motion of both feet with 
no additional functional loss due to repetition, pain, weakness, 
fatigability or incoordination. The Board notes that aside from 
the 2008 VA examination, VA outpatient treatment records indicate 
the Veteran's orthopedic shoe inserts provide sufficient relief 
of all the Veteran's symptoms, thus preventing any real 
functional impairment due to his plantar fasciitis or pes planus.  
The Veteran, himself, concedes his inserts relieve most symptoms 
with pain only on running, jumping, jogging, marching or climbing 
stairs.  The 2008 VA examiner similarly found no occupational 
impairment for "light" jobs.  The Veteran further conceded he 
is able to perform all his tasks as a police officer and within 
the Army National Guard due to his inserts and ibuprofen.  
Accordingly, even considering the noted additional pain on 
excessive use, such as running or jumping, the Veteran's 
bilateral plantar fasciitis with pes planus simply does not 
warrant a compensable rating.  See DeLuca, 8 Vet. App. 202.

Aside from DC 5276 (pes planus), DC 5284 (other foot injuries) 
and DC 5020 (bursitis), which are discussed above, there are 
other diagnostic criteria relating to the feet that provide for a 
compensable rating.  These diagnostic codes, which include weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hallux valgus (DC 5280), hallux rigidus (DC 5281), hammer toe (DC 
5282), and malunion or nonunion of the tarsal or metatarsal bones 
(DC 5283) are inapplicable here because the medical evidence does 
not support diagnoses for any of these disabilities.

Even after considering all applicable diagnostic codes and 
resolving any reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran simply does not meet the requirements for 
a compensable rating for his bilateral plantar fasciitis with pes 
planus.  Again, the medical evidence consistently indicates the 
Veteran's bilateral foot condition is manifested by "mild" 
symptomatology, which is mostly alleviated with orthotic inserts 
and ibuprofen. 

Extraschedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
bilateral pes planus is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's plantar 
fasciitis with pes planus with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  

The Veteran indicates he is currently working as a police officer 
and with the Army National Guard and has pain in his feet with 
prolonged standing, running, jumping, jogging, marching and 
climbing stairs.  Even so, however, the Veteran concedes he is 
able to perform all his occupational and daily tasks due to his 
shoe inserts and ibuprofen.  The March 2008 VA examiner, 
similarly, found the Veteran's disability had no impact on daily 
routine tasks and light duty jobs.

The Board is not disputing that the Veteran's bilateral plantar 
fasciitis with pes planus causes him pain and some amount of 
occupational impairment, clearly it does.  There is nothing in 
the record, however, indicating that the Veteran's disability 
causes impairment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a compensable rating for 
the Veteran's bilateral plantar fasciitis with pes planus.


ORDER

Entitlement to a compensable rating for bilateral plantar 
fasciitis with bilateral pes planus is denied.

REMAND

A June 2009 rating decision, in pertinent part, denied claims 
seeking entitlement to service connection for a left hip 
disability, pes cavus and PTSD.  The Veteran submitted a 
statement in June 2009 that appears to express disagreement with 
the denial of these claims.  

Accordingly, the issues must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, these issues will be returned to the 
Board after issuance of the SOC only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

The RO/AMC should provide a SOC as to the 
claims of service connection for  a left 
hip disability, pes cavus and PTSD. The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal 
of these issues to the Board. See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b). 
If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board. If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


